ON APPELLANT’S MOTION FOR REHEARING.
DAVIDSON, Judge.
Appellant insists that we erred in holding the facts sufficient to support the conviction. This insistence centers around the general proposition that appellant was not at any time found in the actual possession of or transporting whisky, but that the conclusion of his guilt as a transporter of the whisky was based solely upon the circumstance accompanying the throwing of bottles from his automobile, which bottles, the officers testified, contained whisky.
We have again reviewed the facts and remain convinced that the facts are sufficient to sustain the conviction. Appellant’s acts and conduct in fleeing from the officers was a circumstance suggesting guilty knowledge, which the jury was authorized to consider in connection with all the other facts.
It is true that the trial court accepted and read to the jury the charge as requested by the state and also that requested by the defendant, yet he signed each of the charges, thereby making them his charge. It must be remembered that in the trial of a misdemeanor case in a county court, as here, the trial court is under the burden of giving a charge to the jury only when requested.
Believing that a correct conclusion was reached originally, appellant’s motion for rehearing is overruled.
Opinion approved by the court.